DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received January 13, 2022.  Claims 1 and 3 were amended.  Claims 2 and 4 are canceled.  Claims 11-19 were newly added. Claims 1, 3, and 5-19 are pending.
The amendments to the drawings and to the specification received January 13, 2022 are acknowledged.  The previous objections over the drawings and the specification are withdrawn.
The previous claim objections over 1 and 4 are now withdrawn in view of the amendment received January 13, 2022.
The rejection of claims 1-3, 5, 6, and 8 under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2017/0200899 A1) is withdrawn due to the amendment received January 13, 2022.
The rejection of claims 4 and 7 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0200899 A1) is withdrawn due to the amendment received January 13, 2022.
The rejection of claims 9 and 10 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0200899 A1) in view of Ka et al. (US 2013/0321375 A1) is withdrawn due to the amendment received January 13, 2022.



Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, section 3) contains a phrase in parentheses.  The parentheses are not necessary for the meaning of the claim and deletion of the parentheses is suggested for the purpose of clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “The electronic device of claim 14”; however, claim 14 recites “an organic electric element” instead of “electronic device”.  There is insufficient antecedent basis for the limitation “the electronic device” in claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2003/0118866 A1).
Oh et al. teaches material for an EL device according to the following formula:

    PNG
    media_image1.png
    160
    228
    media_image1.png
    Greyscale
(see par. 29-35).
In the formula, m may be 2 and n may be 1 (see par. 30), L1 and L2 may be aromatic hydrocarbon (see par. 35) such as at least phenyl (see par. 72), L3 may be aromatic hydrocarbon (see par. 35) such as at least phenyl (see par. 72) 

    PNG
    media_image2.png
    98
    63
    media_image2.png
    Greyscale

and L4 may be carbazole substituted with phenyl (see par. 72):

    PNG
    media_image3.png
    145
    138
    media_image3.png
    Greyscale
,
the core z (see par. 31)may be at least biphenylene (see par. 71):

    PNG
    media_image4.png
    61
    139
    media_image4.png
    Greyscale
.
example embodiment compound, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a compound the same as at least instant P-3, because the Oh et al. formula definitions encompass a compound the same as P-3.  One would expect to achieve functional compounds within the disclosure of Oh et al. for a device with a predictable result and a reasonable expectation of success.
	Regarding device claims 5 and 6, the amine material disclosed by Oh et al. is for a light emitting layer of a light emitting device (see abstract and Oh et al. claims 1, 2, and 4 on page 19).  Regarding claim 8, the claim is a product by process claim and Oh et al. renders obvious the product of a device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2003/0118866 A1) in view of Nakagawa et al. (US 2004/0124766 A1).
Oh et al. is relied upon as set forth above.
Oh et al. teaches amine derivatives for use in a light emitting layer as discussed above.  Oh et al. does not appear to teach a device that additionally comprises a light emitting layer containing a red phosphorescent emitting material.  In analogous art, Nakagawa et al. teaches a light emitting device may include multiple light emitting layers to achieve a desired output of light (see par. 140-157).  Nakagawa further teaches a red light emitting layer may include red phosphorescent material (see par. 135).  It would have been obvious to one of ordinary skill in .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2003/0118866 A1) in view of Ka et al. (US 2013/0321375 A1).
Oh et al. is relied upon as set forth above.
Oh et al. discloses a device as discussed above, but does not specifically teach the further inclusion of a “controller”.  In analogous art, Ka et al. teaches a display may include pixels devices and include at least one control unit for the operation of the display (see par. 27-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a light emitting display device including the device according to Oh et al. and a control unit for operation of the display, because one would expect inclusion of a control unit to provide the beneficial function of efficient operation of the display device.  One would expect to achieve an operational display with a control unit with a predictable result and a reasonable expectation of success.

Claims 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2003/0118866 A1) in view of Pflumm et al. (US 9,385,335 B2).
Regarding claim 12, Oh et al. teaches material for an EL device according to the following formula:

    PNG
    media_image1.png
    160
    228
    media_image1.png
    Greyscale
(see par. 29-35).
In the formula, m may be 2 and n may be 1 (see par. 30), L1 and L2 may be aromatic hydrocarbon (see par. 35) such as at least phenyl (see par. 72), L3 may be aromatic hydrocarbon (see par. 35) such as at least phenyl (see par. 72) 

    PNG
    media_image2.png
    98
    63
    media_image2.png
    Greyscale

and L4 may be heterocycle, the core z (see par. 31)may be at least terphenyl or biphenyl (see par. 71):

    PNG
    media_image5.png
    64
    168
    media_image5.png
    Greyscale
 (per an instant formula 1 compound with instant group L3 of claim 12).
It is not seen where specifically dibenzofuran or dibenzothiophene are shown as example heterocycle groups.  In analogous art, Pflumm et al. teaches heteroaromatic groups are known to include carbazole as well as dibenzofuran and dibenzothiophene (see col. 12, lines 11-27).  It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected dibenzofuran or dibenzothiophene as a known heterocycle as taught by Pflumm et al. for an Oh et al. L group heterocycle, because Oh et al. defines heterocycles as suitable for L groups of the formula.  One would expect to achieve functional Oh et al. amine compounds including dibenzofuran or dibenzothiophene groups for at least one L group with a predictable result and a reasonable expectation of success. 

	Regarding device claims 14 and 15, the amine material disclosed by Oh et al. is for a light emitting layer of a light emitting device (see abstract and Oh et al. claims 1, 2, and 4 on page 19).  Regarding claim 17, the claim is a product by process claim and Oh et al. renders obvious the product of a device.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2003/0118866 A1) in view of Pflumm et al. (US 9,385,335 B2) and in further view of Nakagawa et al. (US 2004/0124766 A1).
Oh et al. and Pflumm relied upon as set forth above.
Oh et al. modified by Pflumm, as discussed above, teaches amine derivatives for use in a light emitting layer.  Oh et al. does not appear to teach a device that additionally comprises a light emitting layer containing a red phosphorescent emitting material.  In analogous art, Nakagawa et al. teaches a light emitting device may include multiple light emitting layers to achieve a desired output of light (see par. 140-157).  Nakagawa further teaches a red light emitting layer may include red phosphorescent material (see par. 135).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have .

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2003/0118866 A1) in view of Pflumm et al. (US 9,385,335 B2), and in further view of Ka et al. (US 2013/0321375 A1).
Oh et al. and Pflumm et al. are relied upon as set forth above for the rejection of claim 14.
Oh et al. discloses a device as discussed above, but does not specifically teach the further inclusion of a “controller”.  In analogous art, Ka et al. teaches a display may include pixels devices and include at least one control unit for the operation of the display (see par. 27-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a light emitting display device including the device according to Oh et al. and Pflumm et al. and a control unit for operation of the display, because one would expect inclusion of a control unit to provide the beneficial function of efficient operation of the display device.  One would expect to achieve an operational display with a control unit with a predictable result and a reasonable expectation of success.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DAWN L GARRETT/Primary Examiner, Art Unit 1786